ICJ_046_SouthWestAfrica_ETH_ZAF_1962-12-21_JUD_01_PO_05_EN.txt. 449

DISSENTING OPINION OF PRESIDENT WINIARSKI
[Translation ]

The subject or the third objection can be analysed in two ways.
It is possible to deny the existence of a dispute as such between the
Applicants and the Respondent and to find that the claim is in-
admissible on the basis of the Statute of the Court. It is also possible,
supposing Article 7 of the Mandate instrument to be still in force as
did the Court’s Opinion of rx July 1950, to show that that Article is
not applicable to the case brought before the Court by the Appli-
cants and that the Court therefore has no jurisdiction to hear the
present case.

It has been observed that the question of admissibility is one
which comes after that of jurisdiction; the consideration of a ques-
tion of admissibility assumes a finding of jurisdiction. Certainly, there
are cases where the observation would be justified; but there are
others in which it is not necessary that there should have been a
finding of competence before an Application can be held to be in-
admissible. The Permanent Court of International Justice adopted
a pragmatic position in this connection. In one case it said that the
distinction between lack of jurisdiction and inadmissibility, while
clear in municipal legal systems, has not the same significance in
international law. In another case it expressed the same opinion:
“Whether this submission should be classified as an ‘objection’ or as
a fin de non-recevoir, it is certain that nothing, either in the Statute or
Rules which govern the Court’s activities, or in the general principles
of law, prevents the Court from dealing with it at once, and before
entering upon the merits of the case; for there can be no proceedings
on the merits unless this submission is overruled.” (Polish Upber
Silesia, P.C.1.J., Series A, No. 6, p. 19.)

The second aspect involves both substantive and procedural law:
it is a question of whether the Court has jurisdiction to hear a case
in which the Applicants have no individual legal interest which is in
issue for them, as appears from the facts placed on record by the
Applicants themselves

For the purpose of the argument it will be assumed that after
examination the meaning of Article 7 remains doubtful; in fact it
is not, as will shortly be shown. The first question that arises in this
hypothetical case is what was the practice of the League of Nations
in this respect and what may be learned from it concerning the
interpretation and application of the provision. In the League of
Nations period fourteen. Mandates were in force over. twenty-five
years. During that whole period only one case concerning Mandates
came before the Permanent Court of International Justice, the

124
S. W. AFRICA CASES (DISS. OP. PRESIDENT WINIARSKI) 450

Mavrommatis case, and this fact alone is significant. It was the
subject of three Judgments (Series A, Nos. 2, 5 and 11).

The Court directed its attention, :néer alva, to the following main
point: ‘violation of international obligations accepted by the
Mandatory and damage to M. Mavrommatis’ interests resulting
therefrom’”’ (Series A, No. 5, p. 28, IT). There were several concessions
involved; in one of the cases the Court asked ‘‘whether this fact
alone constituted a violation of the international obligations con-
templated in Article 11 of the Mandate” (zd7d., p. 38). It was able
to find (Series A, No. 11, p. 18), in virtue of the jurisdiction ‘‘which
it derives under Article 26 of the Mandate’ (the corresponding
article to Article 7 in the present case), that there had been a
breach of Article 11 of the Mandate to the detriment of the Greek
national. In another case (Series A, No. 5, p. 51) the Court gave
judgment “that no loss to M. Mavrommatis, resulting from this
circumstance, has been proved”’ and dismissed the Applicant’s claim
on this point. This was a classic case.

The authors of a number of dissenting opinions took the view
that the dispute was not one between States, but was in fact a dis-
pute between Great Britain and M. Mavrommatis.

The Court was at the outset of its activities and thought it
necessary to reply to these arguments by stating, with finality, the
unquestionable principle that (Series A, No. 2, p. 12): “Once a
State has taken up a case on behalf of one of its subjects before an
international tribunal, in the eyes of the latter the State is sole
claimant... By taking up the case of one of its subjects ... a State is,
in reality, asserting its own rights.”

But in addition to this difference of view there was another which
was much more important. In his dissenting opinion Judge Busta-
mante wrote (Series A, No. 2; p. 81): “As the latter [the League of
Nations] could not appear as a party to a dispute concerning the ap-
plication or interpretation of the Mandate, having regard to the re-
strictive terms of Article 34 of the Court’s Statute, it is the Members
of the League who have been authorized, in their capacity as Mem-
bers, to bring before the Court questions regarding the interpretation
or application of the Mandate.” And later (2b7d., pp. 81-82): “When
[the Mandatory] takes action ... in respect of individuals and private
companies ... there is no question of juridical relations between the
Mandatory and the Members of the League from which she holds
the Mandate, but of legal relations between third parties who have
nothing to do with the Mandate itself.”

The opinion of Judge Oda appears to be on similar lines (zbd.,
p. 86): “provision is made for indirect supervision by the Court; but
the latter may only be exercised at the request of a Member of the
League of Nations ... an application by such a Member must be

135
S. W. AFRICA CASES (DISS. OP. PRESIDENT WINIARSKI) 451

made exclusively with a view to the protection of general interests”’.

Neither Lord Finlay nor J. B. Moore, both in the minority for
other reasons, were able to concur in these views. Lord Finlay, on
the contrary, points out (2b:4., p. 42) that in the Palestine Mandate
(which was more detailed than the Mandate for South West Africa),
there were a whole series of provisions which could be violated by the
Mandatory to the prejudice of another Member of the League of
Nations (Articles 5-21): the operation of the judicial system, freedom
of communication and transit, equality of treatment, even questions
of antiquities and excavations, the possibility of discrimination
against a country without reasonable grounds, etc. “Under all these
heads’, he wrote (p. 43), “there are endless possibilities of dispute
between the Mandatory and other Members of the League of Nations,
and it was highly necessary that a Tribunal should be provided for
the settlement of such disputes.” In the same way Judge Moore
wrote (p. 61): “There must be a difference ... in the sense ... that the
government which professes to have been aggrieved should have
stated its claims’’, etc. The view taken by Judges Bustamante and
Oda remained isolated. In 1950 two judges, Judge Sir Arnold
McNair and Judge Read, expressed similar views, but here again
the Court was unable to subscribe to them.

The Council, the League supervisory organ, had constantly to
deal with important legal problems; in no case did it request an
advisory opinion of the Court, in spite of suggestions by the Per-
manent Mandates Commission; never, if I am not mistaken, did it
envisage the possibility of a Member of the League of Nations
bringing before the Court a question relating to the general super-
vision of the administration of the Mandate, which was within the
exclusive competence of the Council and, to a certain extent, of the
Assembly. The two Hymans reports to the Council (of 5 August
and 26 October 1920) and the Council’s report to the Assembly
of the League of Nations of 6 December 1920 on “Responsibilities
of the. League arising out of Article 22 (Mandates)” are unaware
of any such problem.

The Applicants rely on the views of certain jurists in favour of
a general supervision to which any Member of the League could
subject any Mandatory by bringing it before the Permanent Court
of International Justice.

And yet Mr. van Rees, one of the most active members, and Vice-
Chairman of the Permanent Mandates Commission, says nothing in
his book Les Mandats internationaux, Vol. 1, Le contrôle international
de Vadministration mandataire (Paris, 1927) about this judicial
supervision by the Permanent Court of International Justice claimed
to be able to be brought into operation by any Member of the
League. Even more significant, the official publication The Mandates
System—Origin—Principles—A pplication which the League put
out in 1945 with a preface by the Acting Secretary-General, Mr.

136
S. W. AFRICA CASES (DISS, OP. PRESINENT WINIARSKI) 452

Sean Lester, is also silent on the subject of this alleged role of the
Court, although it contains a passing reference to the jurisdictional
clause; yet such a role, if provided for, could not have escaped the
attention of the authors. If in League quarters such as the Council,
Secretariat and Permanent Mandates Commission judicial super-
vision was contemplated even only as a possibility provided for in
extreme cases by the international agreements, the fact that we
find no mention of it in these two books is inexplicable. If in the time
of the League, when the framers of the Covenant and the Mandates,
and their associates, were still alive, judicial supervision such as the
Applicants put forward found no authoritative proponent, it may
be taken as evidence that matters were not seen in this light.

The characteristic feature of this alleged supervision was that it
could be brought into operation by any Member of the League which
considered that there existed between it and the mandatory admin-
istration “a disagreement on a point of law or fact, a conflict of legal
views” on the way in which the Mandatory was exercising its Man-
date. Reference has been made in this connection to an institution
under the old Roman penal law known as “‘actio popularts’’ which,
however, seems alien to the modern legal systems of 1919-1920 and
to international law. Is it possible that such can have been the
common intent of the framers of the Mandate instruments? There
is no evidence for it, it has been asserted without any attempt to
show that it was so; on the contrary, it would seem that the circum-
stances in which the Mandate was established exclude such an
eventuality,

At the end of the First World War two new institutions were
introduced into international law: the minorities treaties and the
Mandates, The former were imposed on the “new States’ and some
other States by the Principal Allied and Associated Powers. These
treaties, as a security for their proper observance, provided for the
jurisdiction of the Court as compulsory for the States subject to
such a régime ; but the Principal Powers desired to share the respon-
sibilities of this innovation and proceedings could be instituted by
any Member represented on the Council of the League, that is to say
in the beginning by the four Principal Powers and the four other
non-permanent Members.

The Mandates were the work of the Principal Allied and Associated
Powers, which shared among themselves (apart from the United
States but with Belgium) the conquered territories, and agreed on
the terms of the Mandates. This is clearly apparent from, inéer alia,
the report of Viscount Ishii to the Council on 26 February 1922
(L. o. N., Official Journal, No. 8, 1922, p. 850), which contains the
following passage: “In general, therefore, the role of the Council
may be limited merely to ratification of the proposals made by the

137
S. W. AFRICA CASES (DISS. OP. PRESIDENT WINIARSKI) 453

mandatory Powers”; which is what was done, with a few changes
of which only one is here relevant.

These Powers were realistic; their resistance to the Mandate idea
is known. It is difficult to believe that they should have, as Manda-
tories, accepted the heavy new burden of judicial accountability,
with all its unforeseeable implications, towards any Member of the
League which might take exception to their administration of the
Mandate. This actto popularis would have been such a novelty in
international relations, going far beyond the novelty of the Mandates
system itself in its implications, that, if the drafters of these in-
struments had all agreed on the self-imposition of such a responsi-
bility, they would not have failed to say so explicitly, as they did in
the case of certain States subjected to the minorities régime.

It is not possible to infer such an obligation as implied, understood
or resulting from tacit agreement, since it would have been an
undertaking in favour of future and unknown third parties. The
need for an explicit and clear provision was more than ever obvious.
It is difficult to see in the second paragraph of Article 7 anything
other than a simple jurisdictional clause of that period, for in order
to form an opinion as to the character and scope of a legal instrument
it is necessary to consider it from the point of view of the period
when it was drawn up.

On 17 December 1920 Lord Balfour had submitted for approval
by the Council, inter alia, the Mandate for South West Africa. The
second paragraph of Article 7 of that text read as follows: “If any
dispute whatever should arise between the Members of the League
of Nations ... this dispute shall be submitted to the Permanent
Court”, etc. The Council modified the paragraph, putting it into its
present form: “The Mandatory agrees that ... any dispute ... shall
be submitted to the Permanent Court”, etc. The explanation is to
be found in the Ishii report referred to above (zbid., p. 854). In pro-
posing a modification of the jurisdictional clause of the Mandate in-
struments to be approved on 20 July 1922, the Rapporteur proposed
a wording identical with that of the second paragraph of Article 7,
which is now in question: ‘A similar alteration has been made by
the Council in the draft C mandates. It was inspired by the con-
sideration that Members of the League other than the Mandatory
could not be forced against their will to submit their differences to
the Permanent Court of International Justice.”

If the Powers represented on the Council were so scrupulous of
the right of Member States not to be bound without their express
consent, it is difficult to believe that they would have introduced
this alleged right of action without saying so expressly.

It is not possible to find any support for the Applicants’ conten-
tion in what has been called the ‘“Tanganyika clause”

138
S. W. AFRICA CASES (DISS. OP. PRESIDENT WINIARSKI) 454

Article 13 of the British Mandate for East Africa contains, in
addition to the first paragraph which is identical to the jurisdic-
tional clause in Article 7 of the Mandate for South West Africa, a
further paragraph worded as follows:

“States Members of the League of Nations may likewise bring
any claims on behalf of their nationals for infractions of their rights
under this mandate before the said Court for decision.”

It has been said that since this paragraph specifically empowers
any Member of the League of Nations to submit to the Court
any case of infractions of the rights of its nationals, the first para-
graph, and hence Article 7 of the Mandate we are concerned with,
authorizes proceedings with a view to general judicial supervision.
This conclusion is unfounded: while that instrument, alone among
the fourteen Mandate instruments, devoted a special paragraph to
the case of infractions of the rights of nationals of a State Member,
the first paragraph relates merely to cases of infractions of rights
which are the State’s own rights. What was said by the Court in
1924, which is quoted above, has cleared up these questions.

No one has been able to explain how this paragraph, which seems
completely unnecessary, got into the Mandate for Tanganyika and
that Mandate alone, but this is not of the slightest importance.
The Permanent Mandates Commission turned to that question
in 1925 but quickly decided not to pursue its discussion.

In the practice of the League of Nations there were not two
types of supervisory machinery, one judicial and the other admini-
strative. The supervision of the Council (assisted by the Permanent
Mandates Commission) was not administrative, either by virtue
of the character of the organ which was not an administrative organ,
or by its object. The Council was a political organ; it exercised
supervision from the point of view of the conformity of the admini-
stration by the Mandatory with the terms of the Mandate, thus
from the point of view of legality; it consequently had to decide
questions of law and it did so by making available to itself suitably
qualified assistance; but, the matters with which it was concerned
being eminently of a political character, it acted with all the ne-
cessary flexibility; it never availed itself of its right to refer to
the Permanent Court of International Justice for an opinion. On
the other hand, any Member of the League of Nations which con-
sidered itself to have suffered injury as a result of the way in which
the Mandatory had exercised its functions, had the right to refer
the dispute in the ordinary way to the Court. There was only one
case of this kind, the Mavrommatis case, the classic case.

So far as scholarly authority is concerned it will suffice to cite the
opinion expressed by Professor Feinberg in his course at The
Hague Academy of International Law. He gave a summary of the

139
S. W. AFRICA CASES (DISS. OP. PRESIDENT WINIARSKI) 455

position in this connection in 1937, thus shortly before the Second
World War:

“Like most of the writers who have, in their works, expressed
a view on the question, I consider that the judicial settlement
clause does not confer on Members of the League of Nations the
right unilaterally to bring a Mandatory Power before the Court
except in cases where they can allege the violation of some right
of their own or some injury to the interests of their nationals.
This interpretation would seem to me to be entirely correct and
in conformity with the general scheme of the Mandates System.
It is indeed difficult to imagine that, by the inclusion of the judicial
settlement clause in the text of the Mandates, it was intended
to give each Member of the League of Nations a power so extensive
that it would enable it to set itself up'as a censor of the Mandatory’s
administration. The aim pursued was certainly a more limited
one; it was desired to secure compulsory reference to the Court of
all conflicts which might arise as a result of the non-performance of
obligations assumed by the Mandatory, under the Mandate, in
relation to other Members of the League of Nations.”

Pa
* *%

The Applicants rely upon the jurisdictional clause in Article 7
of the Mandate which, according to the Opinion of 1950, “‘is still in
force’ and according to which the Union of South Africa is under an
obligation to recognize as compulsory the jurisdiction of the Court
for “any dispute whatever” relative to the interpretation or the
application of the provisions of the Mandate.

These words clearly do not mean any dispute whatsoever and
still less any divergence of opinion whatsoever which a State
might see fit to bring before the Court. It is a principle of interna-
tional law that every conventional provision must be interpreted
on the basis of general international law. The relevant words of
Article 7 cannot be interpreted in such a way as to conflict with the
general rule of procedure according to which the Applicant State
must have the capacity to institute the proceedings, that is to
say, a subjective right, a real and existing individual interest
which is legally protected. ‘No interest, no action”: this old tag
expresses in a simplified, but, on the whole, correct form the rule
of all municipal law, but also of international law. We have seen it
in the Mavrommatis case. In the Wimbledon case the Permanent
Court of International Justice met the objection raised by Germany
by saying (Series A, No. 1, p. 20) that “each of the four Applicant
Powers has a clear interest in the execution of the provisions relating
to the Kiel Canal, since they all possess fleets and merchant vessels
flying their respective flags”.

The Statute of the Court is expressly to the same effect, since
Article 62 thereof requires that a request to intervene must be
made by a State which is qualified to do so; such a State must show

140
S. W. AFRICA CASES (DISS. OP. PRESIDENT WINIARSKI) 456

that it has ‘‘an interest of a legal nature which may be affected by
the decision in the case”, and it is for the Court to decide whether
that condition is satisfied. M. O. Hudson in the second edition of
his work on the Court (1943, p. 420) says: “The precise character of
the ‘interest of a legal nature’ to be established for intervention
under Article 62 is uncertain; it would seem to require a special
interest, in addition to a State’s general interest in the development
of international law.” Elsewhere (p. 209) he states: “The 1920
Committee of Jurists ... wished to exclude ‘political intervention’ ”;
the same reasons must be thought to hold good for the exclusion
of a political action.

In the discussion of the Rules of Court in 1922 (Series D, No. 2,
p. 87) Judge Max Huber said that he “did not think that interven-
tion under the terms of Article 62 should be admitted in cases
where no actual concrete right was at stake”. And Judge Anzilotti
(p. 90) did not think that Article 62 referred to cases which were
of interest from the point of view of international law; it was neces-
sary to have “an actual legal interest in the dispute”. A recent
Dutch work has pointed out that public international law also
requires that an applicant should have an interest in the claim
which it advances. “Why, indeed, should the requirement apply
solely to an intervening party and not to the applicant?” It is
a principle of international law which that law shares with municipal
legal systems.

The Applicants recognize this principle, since they have fre-
quently repeated that they have ‘‘a legal interest”; but what
interest ? That of ensuring that the burdens of the Mandate should
be faithfully performed by the Mandatory? Or perhaps that of
defending the fundamental interests of the organized international
community in the realization of international peace and security?
The Applicants contrast those interests which they describe as
“material”, ‘pecuniary’, “narrow’’, with higher legal interests.

It is unnecessary to dwell at length upon the concepts of action
and interest. In the works of writers there is an abundance of
interpretations and formulae. But the classic definition may
be taken to be that of Chiovenda: ‘An interest is a pre-condition
of an action and is to be understood in this way, that without the
intervention of judicial organs, the plaintiff would suffer some
unjust prejudice.’ An interest is therefore personal and direct.

It was not necessary for the Court to examine the question whe-
ther, in the present cases, the Applicants have such an interest since
they themselves say that this is not the way in which they under-
stand it. They assert that they have a sufficient legal interest to in-
stitute the present proceedings (Memorial, pp. 62-63): ‘‘a legal in-
terest in seeing to it through judicial process that the sacred trust of
civilization created by the Mandate is not violated”. But such a
legally protected interest has not been conferred on them by any
international instrument; such an action is not within the contem-

I4I
S. W. AFRICA CASES (DISS. OP, PRESIDENT WINIARSKI) 457

plation of Article 7. They lack the capacity to take legal action.
The decisive element for the interpretation of the second paragraph
of Article 7 is to be found in the very form of words used in that
hotly contested provision.

The second paragraph of Article 7 refers to a dispute which
“cannot be settled by negotiation”. The Applicants assert, and
the General Assembly has decided (resolution 1565 (XV) of 18 De-
cember 1960): ““The dispute which has arisen between Ethiopia,
Liberia and other Member States on the one hand, and the Union
of South Africa on the other ... has not and cannot be settled by
negotiation.” The Respondent denies that the dispute cannot be
settled by negotiation. There is here a misunderstanding. The
issue is not whether there have really been negotiations and whether
they have reached a deadlock.

When Article 7 lays down the condition “‘if it cannot be settled
by negotiation’, it is following the example of the traditional
arbitration clause. It refers to a dispute which by its nature lends
itself to settlement by negotiation but which in a particular case
cannot be so settled for one reason or another, that is, a dispute in
the classic sence, recognized by general international law for more
than forty years. In the case concerning Rights of Nationals of the
United States of America in Morocco (I.C.]. Reports 1952, p. 189)
the Court said: “It is necessary to take into account the meaning
of the word ‘dispute’ at the times when the ... treaties were con-
cluded.” .

By negotiations between States, however, it can only be possible
to settle disputes in which the parties can deal freely with their
rights and their interests. The condition laid down in Article 7
decisively proves that that Article envisages only legal cases in the
true, the only universally accepted sense of the expression, where
States, believing themselves to possess legally protected rights and
interests, and which have been unable to settle their dispute by
negotiation, ask the Court to decide as between them.

In the cases referred to the Court the three States are unable to
settle by negotiation between themselves the questions which are
the subject-matter of the submissions of the Applicants because they
do not involve their rights and interests.

It is sufficient to refer to the nine claims in the Memorials which
constitute the merits of the case to see that questions such as the
qualification of the General Assembly to exercise the supervisory
functions, or the duty to render annual reports, or that of preparing
the inhabitants for self-government, could not be settled by ne-
gotiation between the Mandatory and another Member of the League
of Nations. They do not have control over these problems, over these
duties and these interests. This condition forbids the construction
of Article 7 put forward by the Applicants; consequently it is
unnecessary to examine the impossible situation in which the Coun-
cil would have found itself if these problems had had to be settled by

142
S. W. AFRICA CASES (DISS. OP. PRESIDENT WINIARSK!) 458

negotiations between States Members in their own way and to suit
their own convenience; or if a problem which had been settled by
the Council in agreement with the Mandatory could be brought be-
fore the Court by no matter what Member of the League of Nations.

The Judgment recognizes as an undeniable fact that a general
judicial supervision, available to all the Members of the League of
Nations, was from the beginning regarded as an essential security
in the Mandates System: the Council in the last resort was powerless
in the face of the refusal of a Mandatory to comply with its decisions
and recommendations; the Assembly, which in-any event was nor-
mally called upon to exercise no more than a moral influence in this
domain being likewise impotent; any opinion whicn the Permanent
Court of International Justice might give was not binding; there
remained therefore individual or collective action by Members of the
League of Nations by means of contentious proceedings, since neither
the Council nor the League of Nations was entitled to appear as a
party before the Court.

This hypothesis is quite improbable; it is not and cannot be
supported by any evidence. Article 22, paragraph 1, of the Covenant
provided in fine “that the well-being and development of such peoples
form a sacred trust of civilization and that securities for the per-
formance of this trust should be embodied in this Covenant”. These
securities are set out in the following paragraphs of Article 22,
The Mandates System was perfectly well able to do without that
“security” now recognized by the Court and for which the Council
probably felt no need, just as it felt no need for any enforcement
action, the provisions of the Covenant and of the Mandate Agree-
ment being considered sufficient by the authors of those instruments.

If the General Assembly and the Republic of South Africa en-
counter very serious difficulties in finding a satisfactory solution to
what is unquestionably an abnormal situation, the Court, which is
not called upon to decide ex aequo et bono, notwithstanding its desire
to contribute to a settlement of the conflict, cannot do so without
infringing the legal provisions governing the matter, and the Court’s
jurisdiction must be clearly established in the interest of the
international community.

(Signed) B. WINIARSKI.

143
